Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
(Currently Amended) 	A patient support for supporting a patient, the patient support comprising:
a crib assembly extending from a foot end to a head end comprising a lattice of cells, each of the cells having a base and extending to a top disposed opposite the base, and one or more buckling elements configured to compress under a patient load, the buckling elements having a thickness and extending from the base to the top to form a column that defines an empty interior volume defined by a perimeter of the one or more buckling elements, wherein the column has a height measured from the base to the top, and a width, with a maximum value of the height being at least 2.0 times a maximum value of the width; and
a cover disposed over the crib assembly, the cover having opposing top and bottom layers, wherein the lattice of cells is arranged within the cover so that a single layer of the cells is present between the top and bottom layers;
wherein the one or more buckling elements is further defined as six buckling elements arranged in a hexagonal shape and wherein the lattice of cells includes a head lattice section, a torso lattice section, and a foot lattice section with the head lattice, torso lattice, and foot lattice sections being separately formed and arranged to span the crib assembly from the head end to the foot end, with each section being connected in an abutting zig-zag pattern to provide a continuous, interlocking arrangement.


Please cancel claims 10-18
Authorization for this examiner’s amendment was given by Daniel Chojnowski in an interview on 07/01/2022.


REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1,
	The prior art does not anticipate nor make obvious all of the limitations included. The prior art does not teach the features according to the specificity of the claim nor make obvious combining all of the features together. Take for instance U.S. Patent No. 4843664 issued to  Farnworth. Farnworth discloses a bed with cushions as well as the interlocking features in a zig zag pattern as required by claim 1 but the bed itself is not configured to be compressed as evidenced by col. 1 lines 55-64 in the specification of the prior art. This is significant because the bed of the current invention is configured to be compressed (evident by claim 1 amendment) and is primarily configured to prevent bed-sores. Additionally, Pearce (20120244312) does not make obvious claim 1 because of the specific feature of having the lattice of cells in Pearce be connected in a zig zag pattern as well as interlocking with one another. Burbaker (20150059100) does not disclose an interlocking or zig zag feature as well. Although all of these features are known in the prior art it would be improper hindsight to combine the three prior arts together to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673